The Baldwin Drainage District, comprising an area of approximately 86,000 acres, situated in Duval and Nassau counties, Florida, was organized by a decree of the circuit Court on January 19, 1916, under the several provisions of Chapter 6458, Acts of 1913, Laws of Florida (Sections 298.01 *Page 535 
to 298.72, Fla. Stats. 1941). Shortly thereafter a meeting of the land owners of the drainage district was held; Supervisors for the drainage district were elected, and a firm of engineers employed, with instructions to make a survey of the land within the district, and prepare and submit to the supervisors plans for reclamation. Subsequently the engineers' report was filed with the supervisors, which, after being studied and considered by them, was ultimately approved or adopted as the appropriate reclamation plans of the district.
On August 21, 1916, pursuant to Chapter 6458, supra, the circuit court, acting upon a petition of the supervisors of the Baldwin Drainage District, appointed designated Commissioners to view the drainage area, with instructions and authority to assess benefits and damages to all the lands within the district necessary to the execution and carrying out of the plans of reclamation of the drainage district as proposed by the engineers and adopted by the supervisors. The appointed commissioners viewed the property, made estimates of benefits and damages to all the land situated in the drainage area, and, pursuant to notice, on August 29, 1916, filed their written report with the Clerk of the Circuit Court of Duval County, Florida.
Notice was published to the effect that the written report of the commissioners would be considered and acted upon by the circuit court as prescribed by the aforesaid Act, and, accordingly, on October 4, 1916, the estimates of the benefits and damages to the lands within the district necessary to the reclamation plans were by an order of the circuit court ratified and duly confirmed. The report of the commissioners as confirmed by the circuit court estimated the cost of the drainage program of the district, in conformity with the plans of reclamation, at the sum of $304,602.60, while the benefits thereof accruing to the landowners of the area were estimated at approximately $2,300,000.00.
The supervisors of the district, as authorized by the terms of the Act, some few days thereafter, awarded a drainage contract to a designated engineering firm. The contract called for the construction of ditches, laterals, canals, observing watersheds, etc., within the district, according to the approved *Page 536 
plans of reclamation. The supervisors of the drainage district agreed by the terms of the contract to pay for this work and the engineering firm contracted to perform it according to the reclamation plans for the sum of $294,000.00.
One of the controlling features incident to the reclamation program was the employment of common labor, the cost of which materially increased with the outbreak of World War I; this increase in cost of labor, a material item to the drainage program, was not contemplated by the parties to the contract when signed, and the net result thereof was a renegotiation and signing of a second contract between the supervisors and another firm for the reclamation program, based on the increased cost of labor, and with some alterations or modifications of the original plans of reclamation. The issuance by the district of bonds authorized by Chapter 6458,supra, and the sale thereof and from the proceeds of the sale the reclamation work could be carried out. The new or second contract providing for drainage of these lands was financed in this manner.
The Baldwin Drainage District, acting through its authorized officers, issued and sold bonds in the sum of $300,000.00, and with this money prosecuted the work of the reclamation, but the sum was inadequate to complete the drainage program, and, accordingly, a second issue of bonds of the drainage district in the sum of $150,000.00 was sold and the proceeds of the sale applied to the reclamation project, but the second issue failed to complete the drainage program as prescribed by the plans of reclamation. The third issue of bonds in the sum of $110,000.00 was sold and the amount applied to the reclamation work, but the sum was inadequate and the reclamation program was still incomplete. Benefit assessments, as authorized by law, were made against the lands of the district, and the accumulations thereof, or the several amounts now unpaid, it is represented on this record, now exceed several times, in many instances, the market value of the property against which these liens attach.
On January 21, 1943, some of the owners of lands situated within the Baldwin Drainage District filed in the Circuit Court of Duval County, Florida, their amended bill of complaint in *Page 537 
chancery against the drainage district, its trustees, supervisors and bondholders. These defendants filed a motion to dismiss the amended bill of complaint on some thirteen separate grounds, and, after argument of counsel and after a careful consideration thereof, the same was by the chancellor denied under date of April 3, 1943, thereby concluding that the several allegations of, the amended bill of complaint, coupled with the exhibits when considered in their entirety, contained equity and the chancellor required and ordered an answer to the amended bill of complaint be filed by these defendants.
The petitioners (defendants below) simultaneously filed a motion to strike. Sections 2, 3, 5, 6, 7, 8, 9, 10, 11, 12 and 13 and citations of authorities appearing on enumerated lines and designated pages of the amended bill of complaint. The chancellor, on April 3, 1943, by an appropriate order, granted the motion to strike as to Sections 3, 5, 7, 9, and 11 and part of Section 4, of the amended bill, but denied it as to all other Sections.
The case comes here on petition for an interlocutory writ of certiorari on the part of the defendants below seeking an order quashing the adverse ruling of the order dated April 3, 1943. The plaintiffs below (respondents here), by cross petition for an interlocutory writ of certiorari, seek a reversal of the order of April 3, 1943, striking portions of Section 4, Sections 3, 5, 7, 9 and 11 of the amended bill of complaint. Presented on the pleadings here is the entire order of the chancellor based on the motion to dismiss and the motion to strike which were directed by the defendants to the amended bill of complaint.
The motion of the petitioners (defendants, below) to dismiss the amended bill of complaint admits as true, for the purpose of a ruling thereon, all well pleaded allegations of fact, and recognizes the controlling principle of law to the effect that if the amended bill contains equity or may be the basis for equitable relief, the motion to dismiss should be denied. See City of Jacksonville v. Shaffer, 107 Fla. 363, 144 So. 892; Hyland v. Rodney, 143 Fla. 319, 195 So. 574. Section 22 of the Chancery Act (Chapter 14658, Acts of 1931) confers *Page 538 
on the chancellor power to strike pleadings either on motion of counsel or ex mero mortu which contained matter that is redundant, impertinent, irrelevant or scandalous which may be prejudicial. See Gulf Coast Seafoods, Inc. v. Williams,140 Fla. 551, 188 So. 230.
Different phases of the activities and proceedings of the officers, agents or employees of the Baldwin Drainage District since its establishment by an order of the circuit court under the several provisions of Chapter 6458, supra, have been presented, considered and ruled upon by the courts. See Bostwick v. Baldwin Drainage District, 133 F.2d 1, 63 S. Ct. 1030, 87 L. Ed. 927; Duval Cattle Co. v. Hemphill, 41 Fed. 2d 433; Kritemeyer v. Baldwin Drainage District, 298 Fed. 604; Kritemeyer v. Baldwin Drainage District (Fla. Nat'l. Bank, Intervenor), 2 F. Supp. 208; Hemphill v. Florida National Bank, 30 F.2d 892; Florida Nat. Bank of Jacksonville v. Hemphill, 68 F.2d 785.
Counsel for petitioners contend that the authorities cited and relied upon to support the order of the lower court in striking Section 5 of the amended bill of complaint are likewise applicable to Section 6, and the order striking paragraph 5 and sustaining Section 6 are irreconcilable. Counsel for cross-petitioners (respondents) contend that Section 5 of the amended bill should never have been stricken and that part of the order constitutes reversible error.
Counsel for cross petitioners emphasize irregularities of: (a) published notice; (b) the contents of the original petition of incorporation; (c) the description of land; (d) the lack of the owners names opposite the legal descriptions, which were approved and ratified by the order of the circuit court dated January 16, 1916. A substantial compliance, it is contended, has never been made with Sections 2, 3, 12, 18, 22, and 39 of Chapter 6458, supra, and because of these jurisdictional defects the decree creating and establishing the Baldwin Drainage District is void ab initio, and may be collaterally attacked. If this contention is sound, then the order of the circuit court is a mere brutum fulmen and controlled by Kroier v. Kroier, 95 Fla. 865, 116 So. 753; Watkins v. Johnson,139 Fla. 712, 191 So. 2.
It is generally recognized that the organization of a drainage *Page 539 
district cannot be collaterally attacked. See 28 C.J.S. pp. 333-36, par. 36. The Court entering the order had before it the published notice, observed its contents, and was fully advised on the question of whether or not there was a substantial compliance with Section 2 of Chapter 6458, supra. Some twenty-five years, or more, after the decree of organization had been signed and recorded, it is contended the decree: (a) did not contain the names of any of the owners of the land; or (b) the legal description of the land within the district; (c) without the names of the owners and a description of the land, assessments of benefits and damages could not be entered. There are no allegations in the amended bill of complaint as to fraud or collusion so as to bring Section five of the amended bill within the rule enunciated, in State ex rel. Lorenz v. Lorenz,149 Fla. 625, 6 So. 2d 620. The order of the chancellor striking Section 5 of the amended bill was free from error in the absence of an allegation to the effect that the Court was without jurisdiction of the parties and the subject matter. If a court of general jurisdiction has ruled, and the ruling is within the scope of its general powers, it will be presumed upon collateral attack that the Court had jurisdiction of the subject matter and of the parties, unless the contrary appears of record. See Bemis v. Loftin, 127 Fla. 515, 173 So. 683; Catlett v. Chestnut, 107 Fla. 498, 146 So. 241, 91 A.L.R. 212; Fieche v. R. E. Householder Co., 98 Fla. 627, 125 So. 2.
Section 6 of the amended bill alleged that the circuit court had no jurisdiction or power under Chapter 6458,supra, or the State or Federal Constitutions to enter the decree dated January 16, 1916, created or establishing a drainage district of the described lands; that the drainage area is not a contiguous body of wet or overflowed lands subject to overflow; that the drainage area constitutes four separate watersheds requiring four distinct drainage systems; that the court had judicial notice of the physical characteristics of the drainage district when entering the challenged decree; the four separate watersheds, wholly unrelated in interest, created by the decree based upon Chapter 6458, supra, casts upon all the property of the drainage district a burden not authorized by *Page 540 
the State and Federal Constitutions; that large sums of money have been collected and wasted in effort of reclamation; and additional levies will be made and further sums wasted from year to year in the drainage effort, and will be so done without due process of law or the equal protection of the law. Ocean Beach Heights, Inc. v. Brown-Crummer Inv. Co.,302 U.S. 614, 58 S. Ct. 385, 82 L. Ed. 478, and other cases are cited to sustain the contention.
Our study of this section led us to a conclusion different from the one reached by counsel for respondents and the lower court. We agree that the applicable rule precluding a collateral attack on the organization of a drainage district is, inapplicable to one asserting that the district has no de facto existence, e.g. that it was organized under a void statute or that the proceedings before the tribunal organizing the district were void for want of jurisdiction. See 17 Am. Jur. parr 24, p. 793; as C.J.S. par. 36, pp. 333-36.
Section 6 failed to allege that the Circuit Court of Duval County, Florida, on January 16, 1916, when entering the order creating the drainage district, acted without jurisdiction of the subject matter or that Chapter 6458 was void and unconstitutional. The motion to strike Section 6 should have by the lower court been granted with authority to amend if desired.
Section 7 of the, amended bill alleged that the Circuit Court of Duval County did not have the jurisdiction to enter the order appointing designated commissioners to inspect and assess benefits and damages to the lands situated within the drainage district or to enter the order dated October 4, 1916, which approved the report of the commissioners. It is contended that the published notice being in the form of an in rem proceeding, failed to contain a sufficient legal description of the affected lands or the names of the parties owning the land, and that the provisions of Section 14 of Chapter 6458, supra, were ignored or, disregarded and for these several reasons the orders are void ab initio. We cannot agree to this contention because Section 14 is directory rather than mandatory. We fail to find error in the order striking Section 7. See 17 Am. Jur. par. 35, pp. 799-800, par. 76, pp. 824-825; 28 *Page 541 
C.J.S. par. 62-63, pp. 417-419; Greene v. Uniacke, 46 Fed. 2d 916, certiorari denied in 283 U.S. 847, 51 S. Ct. 493, 75 L. Ed. 1455; Halifax Drainage District v. Gleaton, 137 Fla. 397, 399, 198 So. 374.
Section 8 alleges that plaintiffs' land located within the drainage district when organized and at the present time was cut-over and was limited only to grazing and reforestation purposes, and valued at about $5.00 per acre; that the soil is poor and cannot by drainage be made fertile like the lands of the Everglades Drainage District, and this Was known to the drainage commissioners when filing their report as to assessment benefits and damages; that the market value of lands within the drainage district and land immediately adjoining and surrounding the lands of the district are the same; that a federal jury in a condemnation proceeding placed the value of $5.00 per acre on 2600 acres within the district; that the Commissioners, on the same land, reported benefits ranging from $30.00 to $40.00 per acre; that the commissioners knew or should have knownthat the improvements could not enhance the value of the land from $4.00 to $25.00 and to $40.00 per acre, being the amount of the benefit assessments.
Section 4, 5, and 6 of Tp. 2 So. Range 23, East, called for ditches of equal yardage costing $554.40. The ditches on 4 and 5 had no outlet, while the ditch through Section 6 emptied into a swamp. The ditches were not constructed but as against this estimated cost of $554.40 per ditch across the three Sections estimated benefits were viz: Section 4, the sum of $21,620.00; Section 5, the sum of $21,630.00, and Section 6 the sum of $22,750.00, which was forty times the estimated cost of the proposed ditches. Other assessments of benefits to lands situated within the drainage district ranged from eight to forty times the estimated costs of the construction. The order challenged approved and confirmed the report of the Commissioners.
The constitutionality of Chapter 6458, supra, under which the Baldwin Drainage District was established, was decided by this Court in Burnett v. Greene, 105 Fla. 35, 144 So. 205. Assessment benefits were considered but not decided. See Redman v. Kyle, 76 Fla. 79, 80 Fla. 300. Irregularities in *Page 542 
drainage assessments for benefits ordinarily will not be considered by a court of equity. See 28 C.J.S. par. 75, p. 447. The exception thereof is to the effect where it has been made to appear that the proposed drainage will not benefit lands assessed or where the assessment is grossly in excess of the benefits, the landowners may have a standing in a court of equity. See 19 C. J. par. 262, pp. 746-7; Gibbs v. Drainage Commissioners, 175 N.C. 5, 94 S.E. 695; Thomas v. Kansas City So. Ry., 261 U.S. 481, 43 S. Ct. 440, 67 L. Ed. 758, 277 Fed. 708; 28 C.J.S. par. 75, pp. 449-50; 17 Am. Jur. par. 67, pp. 218-20; Myles Salt Co. v. Iberia Drainage Dist., 239 U.S. 478, 60 L. Ed. 392; 36 S. Ct. 204; Pomeroy's Equity Jurisprudence, Vol. 1, (5th Ed.) par. 260, pp. 529-33. Grants of power to tax must be strictly construed. Cooley on Taxation, Vol. 1 (4th Ed.), par. 12b, p. 284. Courts may enjoin collection where assessments were made on a wrong basis, resulting in over-valuation. Cooley on Taxation, Vol. 4 (4th Ed.) par. 1651, p. 3342. The order of the lower court denying the motion to strike is quashed as to Section 8, but the respondents are permitted to file an amended Section 8, with directions to restrict the allegations of over-valuation in assessments to the lands of the plaintiffs rather than generally or to the entire district, in the absence of an allegation that the respondents sued for a class similarly situated and interested.
Section 3 of the amended bill alleged that all levies of installment taxes annually since 1924 on the described lands of the plaintiffs more than three years of age are barred by Subsection 5 of Section 4663, C.G.L., being the three years statute of limitations. The chancellor sustained a motion striking Section 3. We fail to find error in this ruling. Careful consideration has been given to the several allegations of Section 4 of the amended bill, sustained by the order of the chancellor and here contended that the same should be stricken. We'cannot agree to this contention. Sections 9 and 11 of the amended bill were properly stricken by the challenged order dated April 3, 1943.
Section 10 of the amended bill alleges that the Board of Supervisors was without power to award the contract of drainage dated September 26, 1918, to a designated firm and *Page 543 
in exchange for the work according to the terms of the contract, the remaining amount of $300,000.00 of bonds of the district; that the statute then applicable to awarding contracts, being to the lowest and best bidder after due advertisement, was not observed by the supervisors, and the case of Lassiter  Co. v. Taylor, 99 Fla. 819, 120 So. 14, 69 A.L.R. 689, is cited and relied upon.
The answer to these charging allegations is found in Section 16 of Chapter 6458, supra. The supervisors are granted power and authority to build, construct, and complete any and all works and improvements to carry out the plans of reclamation. They were authorized to employ labor and teams, purchase machinery, employ men, and direct the construction work and improvements, or enter into a contract for the work with the lowest and best bidder, requiring a bond as security, conditioned that the contractor would well and promptly carry out the contract for such work and improvements. It is to be observed that broad, liberal and almost limitless powers are conferred upon the supervisors. Approximately twenty-five years after the awarding, carrying out and payment under the terms of the contract, it is contended the whole procedure is illegal and void ab initio, because the contract was not awarded to the lowest bidder. We cannot agree to this contention. The chancellor should have sustained the motion to strike Section 10 of the bill.
Sections 12 and 13 of the amended bill have been considered in light of the grounds of the motion to strike. The plaintiffs below (respondents here) have never asserted ownership of all the lands in the drainage district, but a description of the property owned by the plaintiffs is set forth in other Sections thereof. It is the lands of the plaintiffs described as having never received benefits or the drainage work was abandoned or never completed by the supervisors, as applicable to the described lands of the plaintiffs, where the assessment benefits exceed the value of the improvements; that evidence may be offered by plaintiffs in support of other allegations of the amended bill. It is our conclusion that the motion to strike should have been sustained as to Sections 12 and 13 of the amended bill. The *Page 544 
motion to strike Sections 14 and 15 was properly overruled.
Petitioners contend that the amended bill of complaint should have been dismissed because this Court, in the case of State ex rel. Watson v. Covington, 148 Fla. 42, 3 So. 2d 521, held that the Baldwin Drainage District was a de facto district and this issue having been placed at rest it cannot now be re-litigated as attempted by the allegations of the amended bill. In the case of Quigley v. Cremin, 94 Fla. 104, 109 So. 312, we held that the defense of res adjudicata may be raised by demurrer where the facts supporting it sufficiently appear from the bill of complaint. See Keen v. Brown, 46 Fla. 477, 35 So. 401.
In the amended bill of complaint, by appropriate allegations, it has been made to appear that described property of the named plaintiffs is being taken without due process of law and the equal protection of the law and they are being deprived of rights vouchsafed by the State and Federal Constitutions. Itappears that under these, allegations the plaintiffs have a standing in court and should be heard and their claims or issues on final hearing adjudicated. If these claims or issues were adjudicated in State ex rel. Watson v. Covington,supra, then the burden of establishing it with sufficient accuracy and certainty by the record or intrinsically rests on the party who claims the benefit of the former adjudication. See Prall v. Prall, 58 Fla. 496, 50 So. 867, 26 L.R.A. (NS) 577; Gray v. Gray, 91 Fla. 103, 107 So. 261; Bagwell v. Bagwell, 153 Fla. 471, 14 So. 2d 841. Our ruling in State ex rel. Watson v. Covington, supra, may be presented as defensive matter. The de facto existence of the drainage district is not here challenged but alleged void and illegal drainage tax assessments against the described lands of the plaintiffs.
The amended bill seeks a cancellation of the special assessments that have been levied against the described lands of the plaintiffs from year to year up to the time of filing suit and to restrain a continuation of these levies. It is alleged that the effect of these levies is to take the property of the plaintiffs without due process of law and is a denial of the *Page 545 
equal protection of the law because the assessments are grossly in excess of the benefits; that the assessments cannot and have not enhanced the value of plaintiffs' lands; that the drainage of the district was not completed but abandoned as to some of the described lands; and as an example it is also alleged that Sections 4, 5 and 6 of Tp. 2, So. R. 23 E., according to the reclamation plans, were to be ditched at an estimated cost of $554.40 per Section and the ditches were never cut but assessment benefits against each of the Sections were entered for more than $20,000.00 per Section and plaintiffs' property is being taken or sold to satisfy or pay these alleged grossly excessive assessments on lands possessing a value of approximately $5.00 per acre.
Counsel for petitioners admit, for the purpose of a ruling on the demurrer, these well pleaded facts, but say the plaintiffs cannot now be heard because: (1) they are recent purchasers of the land and acquired it with full notice; (2) they are estopped by the running of time of approximately twenty-five years; (3) they are each guilty Of laches and cannot have a standing or be heard in a court of equity. The answer to several contentions is: (1) the officers of the drainage district are mandatorily required to observe and carry out the provisions of Chapter 6458, supra; (2) assessments must be limited to accrued benefits by the terms of the Act; (3) actions to collect these assessments must be seasonably taken; (4) steps to collect these assessments were never undertaken by the officials; (5) it is equitable for the officers of the drainage district to remain inactive for twenty-five years, or more, without effort to collect the assessments, but inequitable after twenty-five years for plaintiffs below to seek their cancellation on constitutional grounds. Estoppel is founded upon principles of morality and fair dealings and the party setting up estoppel is required to exercise good faith. See 19 Am. Jur. par. 83-86, pp. 730-39; Tampa Water-works Co. v. Wood, 104 Fla. 306, 139 So. 800.
Laches in legal significance, is not mere delay, but delay that works a disadvantage to another. So long as parties are in the same condition, it matters little whether one presses a right promptly or slowly. Prejudicial delay or laches was *Page 546 
treated in Pomeroy's Equity Jurisprudence, Vol. 2 (5th Ed.), par. 419d, pp. 177-78, thusly.
"419d. Necessity for Prejudicial DeLay. — While statements are to be found in some of the cases intimating that unreasonable delay, and mere lapse of time, independently of any statute of limitations, constitute a defense in a court of equity, the generally accepted doctrine appears to be that laches is not like limitation a mere matter of time, but is principally a question of the inequity of permitting a claim to be enforced, this inequity being founded on some change in the condition or relations of the property or the parties. Where no one has been misled to his harm in any legal sense by the delay, and the situation has not materially changed, the delay is not fatal. . . ."
Section 4 of the Declaration of Rights provides that all courts of Florida shall be open, so that every person for an injury done him in his lands, goods, person or reputation shall have a remedy, by due course of law, and right and justice shall be administered. We do not have before us a suit seeking an ouster from the drainage area of plaintiffs' land, or one questioning the franchise rights and privileges of the district, but one in equity seeking a decree of cancellation of grossly excessive assessments of benefits and restraining future assessments and the enforcement of similar unconstitutional assessments.
The negotiability of the bonds of the Baldwin Drainage District held by the defendants, coupled with the further question of whether or not the drainage taxes of the district are on a parity with the State and County taxes, on the present state of the record is not material. We do consider but decline to rule upon either of these questions.
I think the writ of certiorari should be denied the cross petitioners (respondents) and the petitioners, except as to that portion of the order of the lower court of April 3, 1943, which denied petitioners' motion to strike Sections 6, 8, 10, 12, and 13 of the amended bill of complaint. The writ should be granted and Sections 6, 8, 10, 12 and 13 of the amended bill of complaint quashed but the respondents should have permission to file an amended Section 8. *Page 547 
                          ON REHEARING